Title: From Thomas Jefferson to Peter Carr, 4 April 1800
From: Jefferson, Thomas
To: Carr, Peter



Th:J. to P. Carr
Philadelphia Apr. 4. 1800.

Mr. Ross’s Kitt setting out for Charlottesville where he has a cause to be tried with James Ross, and apprehending personal danger from him, has asked me to interest some person to ensure him the protection of the laws. I assured him every one would see that protection extended to him, however as he intreated it, I promised to write to yourself, mr Randolph & Colo. Bell to have an eye to him. he furnishes me an earlier occasion of writing to you than the post.
Capt Barry in the frigate US. arrived last night from Corunna. our envoys landed Nov. 27. at Lisbon, from whence their Secretaries proceeded by land to Paris. the principals reimbarked Dec. 21. for Lorient but after long beating against contrary winds in the bay of Biscay, they landed at Corunnã Jan. 11. & sent a courier to Paris for their passports. they proceeded to Burgos & there recieved their passports from Paris with a letter from Taleyrand, expressing a desire  to see them at Paris, & assuring them that the form of their credentials, addressed to the Directory would be no obstacle to their negociation. Murray & the Secretaries were already at Paris. the letters from our envoys to the Executive brought by capt. Barry are dated at Burgos Feb. 10. they would have about 800. miles to Paris, where they will have arrived probably about the 1st. of March, & by the 1st. week of May we may expect to hear of their reception. the frigate Portsmouth is about sailing from N.Y. to France. the object a secret.— the Senate yesterday rejected mr Pinckney’s bill against appointing judges to any other offices; & to-day they have rejected a bill from the H. of R. which forbade the presence of troops at an election on the day of any election. you have seen the warrant against Duane. he has not yet been found. I think we shall rise about the 1st. or 2d. week of May. I shall stay to the last hour.— being pressed by the departure of the bearer I refer Colo. Bell to you for the news, and I pray you to communicate it also to Colo. Nich. Lewis with my affectionate respects. I presume you will recieve it at Court & can communicate it readily. my affectionate respects to mrs Carr. her brother & mr W. C. Nicholas are here & well. salutations of esteem & attachment to yourself. Adieu.
